Smith, C. J.,
delivered the opinion of the court.
The clerk of the court below has copied several documents into this record more than once, in violation of rule *4392 (59 So. vii). He is not entitled to fees for copying these documents more than once, and the motion to retax the costs will therefore be sustained.
Under the recent revision of the rules of this court, where the clerk of the court below makes up a record in violation thereof, he is not entitled to collect any fees at all for making the record. In this case, however, the record was filed before the promulgation of those rules, and the clerk, therefore, will he entitled to fees for copying these documents once. Motion sustained.